Citation Nr: 1141259	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service connected ruptured left biceps and rotator cuff tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO issued a supplemental statement of the case in May 2009.  Subsequently, the record has been expanded to include a statement dated in October 2009 from a private licensed clinical social worker in support of the Veteran's claim.  The Veteran did not include a waiver of consideration of that evidence and it must be reviewed by the RO.  See 38 C.F.R. § 20.1304(c). 

The Veteran's claim is one of secondary service connection.  In addition to service connection based on incurrence or aggravation in service, a disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Here, the record includes preservice medical evidence showing the Veteran was treated for depression and suicidal and homicidal ideation in 1995 at the age of 16.  It also contains recent treatment records showing diagnoses of posttraumatic stress disorder (PTSD) as well as social anxiety disorder and depression.  The October 2009 social worker's statement indicated that the Veteran's "mental health disorder" is at least as likely as not related to his service connected "shoulder."


The Veteran has not been provided with a VA psychiatric examination in conjunction with his claim.  On remand, he is to be afforded a VA examination to determine the nature and etiology of his psychiatric condition.  38 C.F.R. § 3.159(c) (4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination should include an appropriate opinion considering whether the Veteran's service connected ruptured left biceps and rotator cuff tear has caused or aggravated any current psychiatric disorder(s).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder must be made available to the examiner for review.  All necessary tests should be conducted.  The examiner should provide an opinion whether any current psychiatric disorder is at least as likely as not (50 percent or greater probability) related to (a) service; or (b) an incident in service; or (c) proximately due to or the result of his service-connected ruptured left biceps and rotator cuff tear; or (d) aggravated or worsened by the service-connected ruptured left biceps and rotator cuff tear.  If it is determined that any current psychiatric disability, if shown, was aggravated by his service-connected ruptured left biceps and rotator cuff tear, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

All opinions expressed by the examiner should be accompanied by a complete rationale.

2.  Then, readjudicate the Veteran's service connection claim on appeal, with application of all appropriate laws and regulations and consideration of all evidence added to the record since the issuance of the May 2009 supplemental statement of the case.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


